Citation Nr: 0406307	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-12 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, secondary to service-connected fracture of the 
odontoid process at C2 with fusion at C1-C2 and C5-C6.

2.  Entitlement to a disability rating in excess of 40 
percent for a fracture of the odontoid process at C2 with 
fusion at C1-C2 and C5-C6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to July 
1960. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from January 2001 and April 2002 rating decisions by 
the RO in Pittsburgh, Pennsylvania.  In January 2001 the RO 
increased the veteran's service-connected fracture of the 
odontoid process at C2 with fusion at C1-C2 and C5-C6, and 
awarded a 40 percent disability rating.  In April 2002 the RO 
denied service connection for a lumbar spine disorder.

The issue of entitlement to a disability rating in excess of 
40 percent for a fracture of the odontoid process at C2 with 
fusion at C1-C2 and C5-C6 will be further discussed within 
the Remand section of this decision.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a lumbar spine disorder and the VA has made reasonable 
efforts to develop such evidence.

2.  There is no medical evidence of a nexus between the 
veteran's service-connected fracture of the odontoid process 
at C2 with fusion at C1-C2 and C5-C6 and a disorder of the 
lumbar spine.


CONCLUSION OF LAW

1.  A lumbar spine disorder is not proximately due to or the 
result of the veteran's service-connected fracture of the 
odontoid process at C2 with fusion at C1-C2 and C5-C6.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  3.303, 3.310 
(2003); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) stands for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  

In this case, in order to satisfy the holding in Pelegrini, 
the Board would have to dismiss as void ab initio, the rating 
decisions of the RO that were promulgated prior to providing 
the veteran full VCAA notice.  The result of this action 
would require that the entire rating process be reinitiated, 
with the claimant being provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action, the filing by the claimant of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

In January 2002, prior to the April 2002 rating action, the 
veteran was notified of evidence required to substantiate the 
claim.  The Board concludes that discussions as contained in 
the January 2002 rating decision, in the June 2002 statement 
of the case, and a VA letter to the veteran dated in January 
2002 has provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran has 
submitted written arguments.  The rating decision and 
statement of the case provided notice to the veteran of what 
was revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from June 1958 to July 
1960.

Service medical records show that on enlistment examination 
into the United States Naval Reserves dated June 1956, the 
veteran's spine was clinically evaluated as normal.  In an 
enlistment examination for active duty dated June 1958, the 
veteran's spine was again clinically evaluated as normal.  In 
June 1959 the veteran was involved in a car accident, 
sustaining a simple fracture to the odontoid process of C-2.  
He was hospitalized and remained in traction and received 
treatment for several months.  In May 1960, he reported a 
sharp pain in his back which occurred while lifting a heavy 
laundry bag.  The provisional diagnosis was fracture of the 
odontoid.  On separation examination in July 1960, his spine 
was clinically evaluated as normal.  Service medical records 
are silent for complaints of the lumbar spine.  

Private outpatient treatment notes dated February 2000 to 
July 2000 indicate treatment for a variety of disorders.  A 
treatment note dated July 2000 revealed that the veteran fell 
on the right side of his body while attending a concert.  
When the physician examined his lower back, he noted some 
limitation of motion associated with spasm and tenderness.  
The diagnosis was multiple abrasions and contusions of the 
right side of the body.

A private cervical myelogram performed April 2000, indicated 
a considerable stenosis at the L2-L3 and L3-L4 region of the 
lumbar spine.

During an August 2000 VA examination, the veteran gave a 
history of being thrown from a car during a motor vehicle 
accident in 1959.  The injury resulted in a C spine fracture 
and he was medically disabled for one year.  He required a 
halo/Stryker frame for skeletal traction and a full body 
cast.  He reported on going treatment for his lumbar spine 
disorder.  The pertinent diagnosis was degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine and mild convex rotoscoliosis of the lumbosacral spine.  

Received in August 2001, was the veteran's request for 
service connection for a lumbar spine disorder secondary to 
the service-connected cervical spine disability.  In 
response, the RO sent the veteran a letter informing him of 
VCAA, and requesting additional information.  On the basis of 
the veteran's response, the RO obtained Social Security 
Administration (SSA) records revealing that the veteran was 
in receipt of SSA disability benefits.  Included in the SSA 
packet were numerous medical records reflecting treatment of 
the veteran for a variety of disabilities.  

In October 2002 the veteran submitted a letter dated June 
1959 which was addressed to his parents and informed them of 
the car accident he was involved in on June 2, 1959.  The 
letter informed them that the veteran was being cared for at 
the naval hospital in Portsmouth, Virginia.



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2003).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

The veteran claims service connection for a lumbar spine 
disorder, which he asserts was incurred during military 
service.  Service medical records are negative for a 
diagnosis or treatment of a lumbar spine disorder.

Post-service medical records are negative for a back disorder 
until April 2000, approximately 40 years after service.  In 
April 2000, a private myelogram revealed a considerable 
stenosis at the L2-L3 and L3-L4 region of the lumbar spine.  

During an August 2000 VA examination the veteran was 
diagnosed with degenerative disc disease and degenerative 
joint disease of the lumbosacral spine.

Essentially, the record shows no complaints or findings of a 
low back disability noted during service or at service 
discharge.  The earliest indication in the record of back 
complaints is dated in April 2000, 40 years later, when 
spinal stenosis at L2-L3 and L3-L4 was diagnosed.  Spinal 
stenosis is defined as a developmentally narrow spinal canal.  
Bierman v. Brown 6 Vet. App. 125 (1994).  Congenital or 
developmental defects, such as spinal stenosis, are not 
diseases or injuries within the meaning of applicable 
legislation.  (38 C.F.R. § 3.303(c)).  Therefore, in order 
for service connection to be granted, there must be shown to 
be a superimposed injury to the lumbar spinal stenosis caused 
by the service-connected cervical spine disability.  

The evidence presented, including service medical records, 
SSA medical records and VA medical records do not demonstrate 
continuity of low back complaints or symptomatology since 
service or show that the current back disability is 
etiologically linked to military service or to his service-
connected disorder of a fracture of the odontoid process at 
C2 with fusion at C1-C2 and C5-C6.    

The veteran has asserted that he incurred a back disorder as 
a result of his service-connected fracture of the odontoid 
process at C2 with fusion at C1-C2 and C5-C6, incurred during 
his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As there is no medical or lay evidence linking the veteran's 
service-connected fracture of the odontoid process at C2 with 
fusion at C1-C2 and C5-C6 and lumbar spine disorder, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a lumbar spine 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for a lumbar spine 
disorder, secondary to service-connected fracture of the 
odontoid process at C2 with fusion at C1-C2 and C5-C6 is 
denied.


REMAND

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In the case at hand, the record is void of the relevant law 
and regulations pertaining to the VCAA notification 
provisions, see 38 C.F.R. § 3.159 (2003).  The record does 
contain correspondence to the veteran dated January 2002, 
which informed him of the VCAA and addressed the VCAA notice 
and duty to assist provisions as they pertain to the claim 
currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), requiring VA to explain what evidence will 
be obtained by whom.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

With respect to the veteran's claim for entitlement to an 
increased rating for service-connected fracture of the 
odontoid process at C2 with fusion at C1-C2 and C5-C6, 
currently evaluated as 40 percent disabling, the Board notes 
that the RO has rated this disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  The rating schedule criteria 
for evaluating musculoskeletal system disorders of the spine 
were changed, effective September 23, 2002, and again on 
September 26, 2003.  The veteran was not given notice of the 
September 23, 2002, regulation change and he has not been 
given notice of the September 26, 2003, regulation change.  
The RO must consider the veteran's claim under the new 
criteria of 38 C.F.R. § 4.71a, and the RO must be provided an 
opportunity to notify the veteran of the new regulation and 
consider the claim in light of the recent change. 

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13, the 
veteran is entitled to have his claim evaluated under 
applicable criteria that was revised during the course of an 
appeal with the more favorable version applied.  See also 
38 U.S.C.A. § 5110(g) (West 2002) (effective date of an 
increased rating rendered under the revised regulation cannot 
be earlier than the effective date of the revision).  Due to 
the change in the regulation, the veteran should be scheduled 
for a current VA orthopedic examination in order to determine 
the nature and severity of his service-connected fracture of 
the odontoid process at C2 with fusion at C1-C2 and C5-C6. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), he 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, who have 
treated him for a fracture of the 
odontoid process at C2 with fusion at 
C1-C2 and C5-C6 from July 1999 to the 
present.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.

3.  The RO must advise the veteran of 
the changes made under Diagnostic Code 
38 C.F.R. § 4.71a, for evaluating 
musculoskeletal system disorders of the 
spine, which became effective September 
23, 2002 and September 26, 2003. 

4.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
extent of disability of his service-
connected a fracture of the odontoid 
process at C2 with fusion at C1-C2 and 
C5-C6.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  In addition, prior to 
the examination, the examiner must be 
provided with a copy of the old and 
revised criteria of 38 C.F.R. § 4.71a.  

The report must include range of motion 
studies for the back with notations as 
to the degree of motion at which the 
veteran experiences pain, if any.  The 
examiner should identify and completely 
describe any other current 
symptomatology, including any 
functional loss of the back due to more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The examiner should inquire as 
to whether the veteran experiences 
flare-ups.  If so, he or she should 
describe, to the extent possible, any 
additional functional loss or 
limitation of motion during such flare-
ups.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



